Citation Nr: 1505318	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a stomach condition, to include irritable bowel syndrome. 

2.  Entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to service connection for Helicobacter pylori (H. pylori) gastritis. 

4.  Entitlement to service connection for sarcoidosis. 

5.  Entitlement to an increased rating in excess of 10 percent disabling for urticaria. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1989 to October 1993.  The Veteran served in the United States Navy and was awarded the Southwest Asia Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In January 2012, the Board remanded the appeal to the RO for additional development.  The matter has not been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as the decision below grants service connection for irritable bowel syndrome, H. pylori gastritis, and sarcoidosis, the Board finds this error to be harmless and there is no prejudice in proceeding with the issuance of a decision with respect to these issues at this time.  

In June 2012, the Veteran testified before a Decision Review Officer at the local RO.  A copy of the hearing transcript is associated with the claims file.  In the February 2012 Substantive Appeal, the Veteran requested a hearing before a member of the Board to be held at the Board's office in Washington, D.C.  The record shows that the Veteran was scheduled for a January 2015 hearing; however, prior to the hearing, the Veteran requested cancelation of the Board hearing and forwarding of her file for appellate consideration.  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, while the Veteran's claim was originally characterized as entitlement to service connection for a stomach disorder, she has been variously diagnosed with distinct gastrointestinal conditions: irritable bowel syndrome and H. pylori gastritis.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to an increased rating in excess of 10 percent disabling for urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for a stomach condition, to include irritable bowel syndrome.  The Veteran did not file a timely appeal to this decision.  

2.  Additional evidence received since the May 2003 rating decision on the issue of service connection for a stomach condition is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of irritable bowel syndrome.  

4.  The evidence of record is at least in relative equipoise with respect to whether the currently diagnosed irritable bowel syndrome is related to military service.  

5.  The Veteran has a current diagnosis of H. pylori gastritis. 

6.  The evidence of record is at least in relative equipoise with respect to whether the currently diagnosed H. pylori gastritis is related to military service.  

7.  The Veteran is a "Persian Gulf Veteran" for purposes of 38 C.F.R. § 3.317.  

8.  The Veteran has a current diagnosis of sarcoidosis, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  

9.  The weight of the evidence is at least in relative equipoise with respect to whether the currently diagnosed sarcoidosis has manifested to a compensable degree for a period of six months.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for H. pylori gastritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of whether new and material evidence has been received to reopen service connection for a stomach condition, service connection for irritable bowel syndrome, service connection for H. pylori gastritis, and service connection for sarcoidosis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Stomach Condition Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for a stomach condition.  In May 2003, the RO denied service connection for a stomach condition.  The RO found that there was no evidence that the Veteran had a stomach condition in service or that she currently had a stomach condition upon VA examination.  The Veteran did not initiate an appeal of the May 2003 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in May 2003, recent evidentiary submissions include private treatment records, a VA examination report from December 2013, and the Veteran's lay statements in support of the appeal.  Collectively, the private treatment records and the VA examination report document two current gastrointestinal disabilities: irritable bowel syndrome and H. pylori gastritis.  In addition, the December 2013 VA examiner provided favorable nexus opinions relating both gastrointestinal conditions to active service.    

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a stomach disability has been received.  The private treatment records and the December 2013 VA examination report revealing current gastrointestinal diagnoses are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of a current stomach disability was not of record at the time of the May 2003 last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has a current stomach disability that was incurred in service.  The Court has held that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for a stomach disability.  The evidence received prior to the last final disallowance tends to establish that the Veteran has current gastrointestinal diagnoses and links these diagnoses to the Veteran's active service.  For these reasons, the Board finds that the additional evidence received since the May 2003 decision is new and material to reopen service connection for a stomach condition.  Accordingly, reopening the claim of service connection for a stomach condition is warranted.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sarcoidosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sarcoidosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  However, as the Board is granting service connection based on the Veteran's service as a Persian Gulf Veteran, discussed in detail below, the chronic disease or continuity of symptomatology presumptive service connection provisions will not be further discussed with respect to sarcoidosis.  

In addition, irritable bowel syndrome and H. pylori gastritis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker, 708 F.3d 1331.  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Service Connection for Irritable Bowel Syndrome and H. pylori Gastritis Analysis

The Veteran contends that service connection is warranted for both irritable bowel syndrome and H. pylori gastritis.  Specifically, the Veteran contends that she experienced gastrointestinal symptoms during active service and has continued to experienced chronic symptoms since service separation.  

After a review of all the evidence of record, the Board first finds that the Veteran has two current gastrointestinal disabilities: irritable bowel syndrome and H. pylori gastritis.  Private treatment records between 2007 and 2012 reflect a diagnosis of irritable bowel syndrome with recurrent symptoms of constipation, bloating, and lower abdominal pain.  Private treatment records also reflect an initial diagnosis of H. pylori gastritis in 2007, with recent treatment records indicating recurrent symptoms of heartburn, acid reflux, and substernal pain.  Additionally, the December 2013 VA examination report confirms both diagnoses of irritable bowel syndrome and H. pylori gastritis.  

The Board next finds that the Veteran experienced gastrointestinal symptoms in service.  A March 1990 service treatment record indicates the Veteran presented with complaints of diarrhea, which the service clinician indicated was likely attributable to either a viral syndrome or gastroenteritis.  Service treatment records from January and February 1991 reflect the Veteran's complaints of constipation.  A November 1991 service treatment record indicates the Veteran presented with a one-week history of abdominal pain.  An August 1992 service emergency department treatment record indicates the Veteran presented with complaints of left lower abdominal pain and pain with bowel movements, which the service physician indicated were attributable to obstipation.  An October 1992 service treatment record reflects the Veteran reported a seven-week history of abdominal pain.  A February 1993 service treatment record indicates the Veteran's reports of a one-week history of abdominal pain.  An October 1993 service treatment record reflects the Veteran's complaints of a ten-day history of stomach cramps with associated vomiting and diarrhea. 

The Board further finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's current gastrointestinal disabilities are related to service.  Evidence in support of the finding is included in the December 2013 VA examination report.  The VA examiner noted the Veteran's history and current symptomology related to both gastrointestinal conditions.  

Regarding irritable bowel syndrome, the VA examiner indicated that the Veteran reported symptoms relating to irritable bowel syndrome beginning in 1992, prior to separation from service.  The VA examiner also indicated that the Veteran reported chronic daily symptoms including constipation and lower abdominal pain, which requires continuous medication use for adequate management.  The VA examiner further indicated that the Veteran presented with significant symptoms including abdominal bloating and distention that result in "more or less constant abdominal distress."  In conclusion, the VA examiner opined that the Veteran's current chronic symptoms are consistent with those reported during service, and therefore, the current irritable bowel syndrome is at least as likely as not related to the Veteran's service.  

Regarding H. pylori gastritis, the VA examiner indicated that the Veteran was initially diagnosed in 2007 in coordination with treatment for irritable bowel syndrome.  The VA examiner also noted that the Veteran reported continuous pronounced abdominal pain that is unrelieved by standard ulcer therapy, and experiences episodes of severe pain, occurring more than four times per year with each episode lasting between one and nine days.  In conclusion, the VA examiner opined that the Veteran's current H. pylori gastritis is at least as likely as not related to her active service.  As rationale, the VA examiner indicated that while positive indication of H. pylori bacterial infection was only identified when she was specifically tested in 2007, the Veteran's continued chronic abdominal pain documented in service and continuing since service separation is consistent with the Veteran being a carrier of the disease for an extended period of time. 

The Veteran has presented with consistent and continual upper and lower gastrointestinal symptoms during active service and following service separation.  Service treatment records indicate multiple episodes of abdominal and stomach pain, cramping, diarrhea, and constipation.  The Veteran has reported additional chronic gastrointestinal symptoms occurring since service separation of bloating, substernal pain, and reflux.  The Board finds the Veteran competent to report that, in service and continuing since service, she experienced these recurrent symptoms, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The Veteran's private physicians and the December 2013 VA examiner provided separate diagnoses of irritable bowel syndrome and H. pylori gastritis, and the VA examiner has provided a positive nexus of both of these conditions to the Veteran's service.  The in-service complaints, together with the Veteran's private treatment records, the December 2013 VA examination report, and the Veteran's lay contentions, tend to show that the Veteran's current gastrointestinal symptoms had their onset during service, that is, shows that the irritable bowel syndrome and H. pylori gastritis were "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for both irritable bowel syndrome and H. pylori gastritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sarcoidosis Analysis

The Veteran contends that service connection is warranted for sarcoidosis.  Specifically, the Veteran contends that she developed sarcoidosis as a result of exposures incurred during her service in the Persian Gulf.  The Veteran contends that she has experienced skin rashes, joint pains, and gastrointestinal complaints beginning in service and continuing since service, which she indicates are early signs of sarcoidosis.  The Veteran further contends that her sarcoidosis has progressed to now include respiratory symptoms.  

The Board first finds that the Veteran has confirmed service in the Persian Gulf.  The Veteran served in the United States Navy including service aboard the USS SHENANDOAH (AD-44).  As a result of her service, the Veteran was awarded the Southwest Asia Service Medal.  

The Board next finds that the Veteran has a current diagnosis of sarcoidosis.  Private medical records indicate that the Veteran was initially diagnosed with sarcoidosis in 2007 following mediastinoscopy.  The Veteran was afforded a Persian Gulf War examination in December 2013.  The VA examiner indicated that the Veteran experienced episodic exacerbations that have resulted in a progressive worsening of her condition.  

The Board further finds that sarcoidosis is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  In this regard, the Veteran contends the sarcoidosis has resulted in dermatological manifestations, joint pains, gastrointestinal symptoms, and respiratory involvement.  The December 2013 VA examiner indicated that the Veteran had no symptoms or episodes prior to service and no family history to explain her diagnosis.  The VA examiner further indicated that sarcoidosis would "therefore be considered [a] diagnosable but medically unexplained chronic multisymptom disease with an unclear etiology."  

Finally, the Board finds that the evidence of record is at least in relative equipoise on the question of whether sarcoidosis has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of sarcoidosis under Diagnostic Code 6846.  38 C.F.R. § 4.97 (2014).  Diagnostic Code 6846 provides a 30 percent rating for sarcoidosis when pulmonary involvement is manifested by persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Id.  The December 2013 VA examination report indicates that the Veteran experiences persistent symptoms of a dry, hacking cough and increased shortness of breath upon exertion.  In addition, the VA examination report indicates the Veteran experiences episodic exacerbations during which she uses a corticosteroid for symptom management.  

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current sarcoidosis, which has been diagnosed since 2007, has manifested to a compensable level.  As the Veteran is a "Persian Gulf Veteran" and sarcoidosis is a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for irritable bowel syndrome is granted. 

Service connection for H. pylori gastritis is granted.  

Service connection for sarcoidosis is granted. 


REMAND

In January 2012, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent disabling for urticaria in order for the RO to issue a Statement of the Case, which was issued in February 2012.  In December 2013, the Veteran was afforded a VA examination regarding this issue; however, the RO has not subsequently adjudicated this issue in consideration of this new evidence.  

Generally, the Board may not consider additional evidence submitted by the Veteran not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014). 

In this case, the Veteran's filed the Substantive Appeal in February 2012.  Additionally, the Veteran's representative has specifically not waived AOJ consideration of the new evidence.  Accordingly, the issue of entitlement to an increased rating in excess of 10 percent disabling for urticaria must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the February 2012 Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to an increased rating in excess of 10 percent disabling for urticaria with consideration of the new evidence, particularly the December 2013 VA examination report.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


